Citation Nr: 1725663	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  10-44 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for right ankle condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M R. Woodarek, Associate Counsel


INTRODUCTION

The Veteran had active military service with the Army from June 1989 to July 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio (RO) which denied service connection for right ankle condition.  

The Board previously remanded the appeal in October 2013 for a VA examination and opinion to determine the nature and etiology of the Veteran's claimed right ankle condition.  

Upon return to the Board, the claim was again remanded in June 2016 for a supplemental VA medical opinion, which substantially complied with prior remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.


FINDING OF FACT

The Veteran does not have a currently diagnosed right ankle disability related to an in-service right ankle injury.


CONCLUSIONS OF LAW

The criteria for service connection for right ankle disability have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103A, 5107(b) (West 2014); 38 C.F.R. 
§§ 3.102, 3.303 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2016).  Here, the RO issued preadjudicatory notice to the Veteran in October 2009 which met the VCAA notice requirements with respect to service connection for a right ankle condition.  Id.; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

VA has also made reasonable efforts to obtain relevant records and evidence needed to substantiate the claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  The information and evidence that has been associated with the claims file includes service treatment records, military personnel records, lay statements, VA  and private treatment records, and VA examinations.  VA examinations and opinions were provided in November 2013, July 2016 and August 2016 to address service connection for right ankle condition.  The Board finds that the November 2013, July 2016 and August 2016 VA examinations and opinions, in the aggregate, adequately addressed the Veteran's current condition, and included adequate rationale for the opinions rendered based on the evidence of record and the examiner's own medical expertise.  See Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); Allen v. Brown, 7 Vet. App. 439 (1995); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  The July 2016 and August 2016 VA examination and opinion, in the aggregate, also substantially complied with the terms of the prior remand directives.  Stegall, 11 Vet. App. at  271.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations to address the Veteran's claimed disability has been met.  38 C.F.R. § 3.159(c)(4) (2016).  

For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2016).


Service Connection Law and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004);  see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of all medical and lay evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  38 U.S.C.A. § 1154(a) (West 2014); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of evidence for and against the claim.  See 38 C.F.R. § 3.102 (2016).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert, 1 Vet. App. 49.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran contends that a right ankle injury was treated in service and should be service-connected.  Service treatment records show that the Veteran received treatment for a right ankle injury in November 1989 sustained when he fell in a hole while running.  The Board finds, however, that the Veteran does not have a current diagnosis related to the in-service right ankle injury.  

In an August 2011 videoconference hearing, the Veteran testified that he currently experienced symptoms of the right ankle rolling which required him to look where he was stepping while going up and down steps or while attempting a ladder.

Private treatment records in 2009 show edema of the right ankle, however, no diagnosis of a right ankle disability was provided.  Post-service private podiatry treatment records from 1998 until 2009 are silent regarding a diagnosed right ankle condition or symptomatology.  

In a November 2013 VA examination, the VA examiner noted that the Veteran had a diagnosis of a right ankle sprain in service.  The Veteran reported that his ankle felt unstable and turned on him, and that he had had twisted it a month prior.  Upon reviewing a November 2013 x-rays of the right ankle, the VA examiner indicated abnormal findings of degenerative or traumatic arthritis of the right ankle.  The VA examiner opined that the Veteran's right ankle condition was less likely than not related to his service injury due to the fact that he had no current diagnosis and ankle sprains as diagnosed in service are an acute, not chronic, condition.  The examiner further explained that after his 1989 diagnosed right ankle sprain, the Veteran had no further complaints, and upon separation, the Veteran had a normal ankle exam.  The records showed a post-service diagnosis of Achilles tendonitis which she opined had no correlation to a remote ankle sprain.  However, given the VA examiner's conflicting reports on whether the Veteran had a current diagnosis, the Board finds that the November 2013 VA medical opinion is of little probative value.

In a July 2016 VA examination, the VA examiner did not diagnose the Veteran with a right ankle disability.  The VA examiner similarly noted the Veteran's in-service right ankle sprain and pain.  The examiner reviewed the November 2013 x-rays of the Veteran's right ankle and reported that there was no degenerative or traumatic arthritis of the ankle.  

In an August 2016 VA addendum opinion, the VA examiner indicated that, while the November 2013 VA examiner reported an affirmative response to the question of degenerative changes on the November 2013 x-ray, she herself was unable to find any objective evidence or radiographic evidence of right ankle degenerative changes.  The November 2013 x-ray did reflect a heel spur, which the VA examiner opined was not an ankle condition.  She further reasoned that there is no peer reviewed medical literature which supports a nexus between a remote grade 1 ankle sprain and the subsequent development of a heel spur.  The VA examiner also indicated that the July 2016 VA examination indicated no evidence of degenerative changes on x-ray.  The VA examiner noted the Veteran's November 1989 treatment for a right ankle injury and indicated that service treatment records were silent regarding any chronic progressive ankle complaints after this date.  In citing medical literature, the VA examiner opined that because the Veteran did not have chronic ankle complaints after his November 1989 first degree right ankle sprain, the acute right ankle sprain was considered resolved without sequelae.

Upon review of the probative lay and medical evidence of record, the Board finds that there is no current diagnosis related to the Veteran's claimed right ankle condition.  A July 2016 VA examination and August 2016 addendum opinion described the right ankle injury in service, but show that the right ankle injury resolved with no sequelae.  There were no symptoms of a right ankle disability identified during the VA examinations.  The Veteran has not otherwise provided lay evidence identifying current residuals, treatment, or diagnoses related to his in-service right ankle injury, no has any treatment for a right ankle condition been identified in private treatment records.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See 38 U.S.C.A. § 1131 (West 2014); Degmetich v. Brown, 104 F. 3d 1328 (1997).  In the instance case, there is no current medical evidence of a disability related to the Veteran's in-service right ankle injury.  For these reasons, the Board finds that service connection for right ankle condition is not warranted.  Because the preponderance of the evidence is against the claim for service connection, the claim must be denied and the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).


ORDER

Service connection for a right ankle condition is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


